Case 1:18-va-OOl46-DW Document 1 Filed 10/17/18 USDC Co|orado Page 1 of 22

 

 

UNITED STATES DISTRICT CoURT

for the
District of Colorado
In the Matter of the Search of )
. . , ) CaSc No. lS-SW~OOMG-DLW

A devlce, further described as a Black Verlzon ZTE, )
Model-Z839 (serial # 321283994333) cell phone, )
currently located at the Southern Ute Police )
Department, Ignacio, CO Sl 137 )
)

More fully described in Attachments A, attached
hereto.

APPLICATI()N FOR A SEARCH WARRANT
l, a federal law enforcement officer, request a search warrant and state under penalty of perjury that l have reason
110 believe that On the following pCI’SOrl OI‘ properly (ia’eriiijj) the person or describe the property to be searched and give its location):

SEE “ATTACHMEN'I` A”, which is attached to and incorporated in this Application and Aftidavit

located in the State and District of Colorado , there is now concealed adean the person or describe the
properly to be seized):

SEE “A'I`TACHMENT B”, which is attached to and incorporated in this Application and Affidavit

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person Who is unlawfully restrained

The search is relate-d to a violation of:

 

Code Section Ojj'ense Descriprion
21 U.S.C. § 84l(a)(l), Possession with the intent to Distribute or Dispense More than 50 Grams of a
(b)(l)(B)(viii) Methamphetamine Mixture

The application is based on these facts:

X Continued on the attached afiidavit, which is incorporated by reference

[:| Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of Which is set forth on the attached sheet.

 

 

Ppplicant '.s Signatare
Shahe . Aragon, Detective, SUPD

.` Pri e name and title
Sworn to before me and: E]/ signed in my presence. D"',*"' '\""*- 50 6 id

 

[l submitted, attested to, and acknowledged by reliable electr ic means
Date: [{2#] ll 5 //€%
L/ \ v

Judge’s si nature
City and state: Duranao. CO hitt/id L-. \U£‘)T` L{SMM\`G§FRATE_ lillde

Primed name and title
AO 93 (Rev. l if 13d Search and Seizure Warrant

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 2 of 22

AFFIDAVIT IN SUPPORT OF AN
- APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Shane G. Aragon, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. Your Aftiant makes this affidavit in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a search warrant authorizing the examination of
property_an electronic Device_Which is currently in law enforcement possession, and the

extraction from that property of electronically stored information described in Attachment B.

2. Your Afflant is a Detective for the Southern Ute Police Department and has
been since July 2015. Your Aftiant has received on the job training by the Southwest Drug
Task Force (SWDTF) and has been working joint drug investigations with the SWDTF since
November 2013. Your Afflant has completed the DEA Basic Drug Investigator training and
also graduated from the Department of the Interior Investigator Training Program. Your
Afflant has Worked numerous drug cases involving several different types of controlled
substances Your Affiant has seized several types of illegal dangerous drugs and drug
paraphernalia, most commonly Methamphetamine, Heroin, a_r__d Cocaine. Your Affiant is
responsible for the protection of life and property through the enforcement of laws within the
exterior boundaries of the Southern Ute Indian Reservation. Your Afflant began his law
enforcement career as an Officer in the Southern Ute Detenticn Center, before becoming a
trainee for the Southern Ute Police Department Patrol Division. ln May of 2011 your Aftiant

graduated from the Southwest Regional Law Enforcement Academy in Durango CO and

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 3 of 22

subsequently successfully completed the Southern Ute Police Department Field Training
Program. In October 2012, your Affiant became a Field Training Officer and remained as
such until he was assigned to the Special Investigations Division. Your Afflant has attended
numerous law enforcement trainings throughout his career, Which includes but is not limited
to Jurisdiction in lndian Country thus receiving a Bureau of lndian Affairs, Special Law
Enforcement Commission, in this capacity your Affiant is authorized to investigate crimes

under rl`itle 21 of the United States Code.

3. The facts in this affidavit come from your Afiiant’s personal observations, my
training and experience, and information obtained from other agents and witnesses This
affidavit is intended to show only that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

4. Based on your Affiant’s training and experience and the facts as set forth in
this affidavit, there is probable cause to believe that a violation of Title 21 United States Code
841(a)(l), (b)(l)(B)(viii), Possession with the lntent to Distribute or Dispense More than 50
Grams of a Methamphetamine Mixture, involving Jamie Jesus LOBATO (DOB: 09/12/1976).
There is also probable cause to search a black Verizon ZTE cellular device as described in

Attac-hment A for evidence of this crime as described in Attachment B.
IDENTIFICATION OF TI~IE DEVICE TO BE EXAMINED

5. The property to be searched is a black Verizon ZTE, Model-Z839 (serial #

321283994333) cell phone, hereinafter referred to as the “Devices” or “Device”. The Device

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 4 of 22

is currently secured in the Southern Ute Police Department evidence room, Ignacio CO,

81137. See Attachment A.

6. The applied-for warrant would authorize the forensic examination of the

Devices for the purpose of identifying electronically stored data particularly described in

Attachment B.
TECHNICAL TERMS
l. Based on my training and experience, your Affiant uses the following

technical terms to convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless Device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional-“land line” telephones A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice co-mmunications, wireless
telephones offer a broad range of capabilities These capabilities include: storing
names and phone numbers in electronic “address -’oooks;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing

and downloading information from the lnternet. Wireless telephones may also

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 5 of 22

include global positioning system (“GPS”) technology for determining the

location of the Device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digita] cameras use a
variety of fixed and removable storage media to store their recorded images
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives Most digital cameras also include a screen for viewing the stored images
This storage media can contain any digital data, including data unrelated to

photographs or videos

c. Pottable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage Device designed primarily to store and play audio, video,
or photographic files However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such

as a calendar, contact list, clock, or games

d. GPS: A GPS navigation Device uses the Global Positioning System to display its

current location lt often contains records the locations Where it has been. Some

4

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 6 of 22

GPS navigation devices can give a user driving or walking directions to another
location These devices can contain records of the addresses or locations involved
in such navigation The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers These signals are sent by radio, using specifications that
are publicly available A GPS antenna on Earth can receive those signals When
a GPS antenna receives signals from at least four satellites a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and

sometimes altitude with a high level of precision

e. lP Address: An lnternet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the lnternet. An IP address is a series of
four numbers each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that lnternet traffic sent from and directed to that computer may be directed
properly from its source to its destination Most lnternet service providers control
a range of IP addresses Some computers have static_that is, long-termmIP
addresses while other computers have dynamic_that is frequently changed_IP

addresses

f. Internet: The lnternet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the intemet,

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 7 of 22

connections between devices on the lnternet often cross state and international
borders even When the devices communicating with each other are in the same

Slat€.

g. Application (App): Typically a small, specialized program downloaded onto

mobile devices
PROBABLE CAUSE

2. On 10/10/20118 at approximately 5:57 pm, Southern Ute Police Dispatch
received a call reporting, a small red hatchback car was suspicious and driving slowly
through a tribal housing area named Cedar Point. The reporting party said the driver was

a white male and the he was looking at all the houses

3. Southern Ute Police Sergeant J esse Vigil responded to the area and saw a
vehicle matching the description parked facing north, in front of 23 Frybread. Sgt. Vigil
described the vehicle as a red Hyundai SUV bearing CO plate SVO689 on the rear of the
vehicle Sgt. Vigil said he drove past the vehicle northbound on Frybread and as he
drove by the vehicle, a male driver turned and looked at him. Sgt. Vigil also saw a
female passenger who he recognized as Destinee Aguilar, a minor child, known to have

active tribal warrants

4. Sgt. Vigil turned around in a driveway just up the road to try and make
consensual contact with the two occupants of the vehicle As he was turning around, he

saw Aguilar exit the vehicle and walk towards 23 Frybread. Aguilar went behind a

6

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 8 of 22

 

privacy fence and he lost sight of her. Sgt. Vigil said the red vehicle started to drive
away and he noticed it did not have a front license plate attached as required by tribal

and state law. Sgt. Vigil then stopped the red vehicle

5. Sgt. Vigil identified himself and advised the driver he had been called in
as a suspicious vehicle Sgt. Vigil asked the male what he was doing, the male said he
was “just looking for my friend’s house.” Sgt. Vigil then advised the male that he

stopped him because there was no front license plate attached to his vehicle

6. Sgt. Vigil asked the male for his license and registration The male told
Sgt. Vigil, he did not have a license because it was suspended for not paying child
support Sgt. Vigil asked the male his name and the male identified himself as, Jarnie
LOBATO (DOB: 09/12/76). LOBATO’s Colorado ID was later found in his wallet and
continued his identity. LOBATO only gave Sgt. Vigil the vehicle’s insurance card and

claimed the vehicle belonged to his mother.

7. Sgt. Vigil asked LOBATO what his mother’s name was LOBATO
advised, Darlene Alexander. Alexander was the registered owner of the vehicle Sgt.
Vigil asked LOBATO for a contact number for Alexander so he could confirm if
LOBATO was allowed to have the vehicle or not. LOBATO provided a number of 970-
844-0091. Sgt. Vigil called Alexander and she continued LOBATO was allowed to have

the vehicle

 

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 9 of 22

8. Due to LOBATO not knowing where his friend’s house was his nervous
behavior and how bad he was shaking, Sgt. Vigil asked Alexander if he could search her
vehicle for any illegal substances Alexander advised LOBATO should not have

anything illegal in the vehicle and that Sgt. Vigil could search the vehicle

9. Sgt. Vigil walked back up to LOBATO and asked him if there was
anything illegal in the vehicle that he should know about, including marijuana
LOBATO said he had marijuana in the middle console. Sgt. Vigil also advised
LOBATO that since he was on the Southern Ute lndian Reservation, he could not
possess marijuana LOBATO said “weed?” and did not seem to understand marijuana
was illegal on the reservation Sgt. Vigil advised LOBATO that marijuana was still

illegal under federal law.

10. Sgt. Vigil had LOBATO exit the vehicle so he could get the marijuana
As LOBATO was exiting the vehicle, LOBATO reached for a grey and black jacket in
the back seat. LOBATO asked Sgt. Vigil, “Can l get my coat'?” Sgt. Vigil advised
LOBATO not to grab his jacket and he would grab it for him. Sgt. Vigil advised

LOBATO he wanted to check his jacket before he gave it to him.

ll. Sgt. Vigil grabbed LOBATO’s jacket from the back seat, grabbed the
right chest pocket and immediately felt a hypodermic needle Sgt. Vigil asked LOBATO
if he had any needles in his jacket LOBATO said he did not have any needles Sgt.

Vigil asked LOBATO if l could get the “object” out since he did not know what it was
8

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 10 of 22

LOBATO shook his head no and said, “that's my coat” twice Sgt. Vigil advised
LOBATO he knew the object was a needle and was going to get it out. Sgt. Vigil
unzipped the pocket and pulled out two unused hypodermic needles that were capped
and showed them to LOBATO. LOBATO said something to the effect of, they’re
unused. Sgt. Vigil asked LOBATO what he used the needles for. LOBATO advised he

did not use them.

12. Sgt. Vigil continued to search LOBATO’s jacket for more paraphernalia
and felt another hard object in his right pocket under the chest pocket Sgt. Vigil looked
inside the pocket and could see a plastic bag with a white crystal like substance inside
Sgt. Vigil placed the jacket on the front seat and walked to LOBATO and placed him in
handcuffs Sgt. Vigil walked back to the jacket and pulled the plastic sack out and
placed it on the vehicle Sgt. Vigil found a second plastic bag in the inside right pocket
Through training and experience Sgt. Vigil recognized both baggies with a crystalline
substance in them to be methamphetamine Sgt. Vigil asked LOBATO what was in the

two plastic bags LOBATO said something to the effect of, “that’s not mine.”

13. Sgt. Vigil continued a search of the vehicle and found a large glass jar
full of a green leafy substance in the middle console where LOBATO said the marijuana
was Sgt. Vigil also found a small black scale in the driver’s door, two small pieces of
tin foil with folded with a white powdery substance inside in the driver’s door and a

bottle of prescription oxycodone for Alexander in the glove compartment

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 11 of 22

    

l4. Sgt. Vigil called Your Affiant and explained what he had found, Your
Affiant arrived at 23 Frybread in Ignacio CO and met with Sgt. Vigil. Sgt. Vigil went to
the back of his patrol car a pulled out an evidence bag with two baggies containing a
large quantity of an unknown crystalline substance that through my training and

experience looked to be methamphetamine

15. Sgt. Vigil also gave Your Affiant an evidence bag containing a black
Verizon ZTE cellular phone (“the Device”) Sgt. Vigil removed from LOBATO’s
possession Your Atiiant took possession of the substances and the Device then drove

back to the Southern Ute Police Department

16. Your Affiant weighed and tested the substance The crystalline substance
weighed approximately ninety grams and tested presumptively positive for

methamphetamine

 

l7. Your Affiant removed the back cover on the Device and removed the
battery, to prevent the destruction of any evidence and to also preserve any evidence
stored within the Device The information behind the battery of the Device revealed the

model number ofthe devise is 2839 and a serial # of 321283994333.

18. Sgt. Vigil transported LOBATO the Southern Ute Police Department and

waited for Your Af`fiant.

10

 

 

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 12 of 22

19. Your Affiant walked over to Sgt. Vigil’s patrol car and spoke to
LOBATO. Your Affiant introduced himself and then advised LOBATO of his Miranda
rights LOBATO waived his rights and agreed to speak with Your Affiant. Your Affiant
asked LOBATO about the incident LOBATO said the jacket belonged to his ex-
girlfriend. Your Affiant asked if LOBATO knew about the drugs in the jacket
LOBATO said he had discovered that the jacket had the methamphetamine in it around
twelve o’clock that clay (10/10/2018). Your Affiant asked LOBATO if he had recently
used methamphetamine and LOBATO responded that he had the day before yesterday
(October 8, 201 S). Your Affiant asked LOBATO what he was doing in the area,
LOBATO said he was at the casino and then he gave an unknown female a ride horne

where he was contacted

20. Your Affiant asked LOBATO where he gets the meth he uses LOBATO
said from his “ex.” Your Affiant asked LOBATO what his ex’s name was LOBATO
said Gabriella ALBO. Your Afiiant asked LOBATO about the foil found in the vehicle
LOBATO said his “ex” left the foil in the vehicle and the syringes Your Affiant asked
LOBATO why earlier he had claimed the jacket LOBATO said he wanted it because it

was cold out.

21 . Your Affiant ended the interview and had Sgt. Vigil transport LOBATO

to La Plata County Jail.

ll

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 13 of 22

 

22. While booking LOBATO into the La Plata County Jail, Sgt. Vigil found a

second scale in LOBATO’s belongings

23. The Device is currently in a secure evidence room at the Southern Ute
Police Department In your Affiant’s training and experience, he knows the Devices
have been stored in a manner in which its contents are, to the extent material to this
investigation in substantially the same state as they were when the Device first came

into the possession of the Southern Ute Police Department

24. Based on your Affiant’s knowledge, training, experience and
consultation with other law enforcement investigators who have been involved in the
investigation and prosecution of narcotics your Affiant knows that cellular devices are
used to coordinate co-conspirators, to record and disseminate text messages e-mail
messages digital communication financial transactions photographs audio/video
recordings of the planning, execution completion or other evidence of instruments
tactics and fruits of criminal endeavors in the sales and distribution of controlled

substances

25. Your Affiant is aware that cellular telephones and mobile devices such

as the Device, contain a vast array of data and information which can be deleted and is

 

maintained only on the cellular telephone and is not maintained or stored by the cellular
or e-mail carrion This data such as assigned phone number and phone identifying

information (serial number, IMEI, etc) address booktcontact information text or MMS

12

 

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 14 of 22

   
 
    
   
     
   
  
  
  
  
   
    
   
   
   
  
  
  
  

messaging content, call logs pictures email andfor attachments instant messaging or

social networking data, audio recordings documents GPS locations Cell Sites and/or
Wl-FI Network connections and other data that can be vital to a criminal investigation
by detailing the nature content of communications events and/or locations of

communications events with other individuals

Your Afliant knows from training and experience that individuals rely heavily in their
day-to-day activities and actions on cellular telephones and electronic communications
in the fom‘l of telephone calls voice messages SMS text messages social media
posting and other like communications that cause their cellular telephone to emit and
receive electronic signals to and from cellular telephone company cell sites Your
Affiant knows from training and experience that individuals typically carry their

cellular telephones upon their person or within arm’s reach at all times

26. Your Affiant knows from training and experience that individuals
discussing their criminal activity may use slang, short forms (abbreviated words or
phrases such as “lol” to express “laugh out loud”), or code words (which require entire
strings or series of conversations to determine their true meaning) when discussing their
crimes The individuals can also discuss aspects of the crime without specifically
mentioning the crime involved. ln the electronic world, it is even possible to use
pictures images and emoticons (images used to express a concept or idea such as a
happy face or the manipulation and combination of keys to convey an idea, such as the

use of a colon and paren “:)” to convey a smile or agreement) to discuss matters

13

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 15 of 22

 

Keyword searches would not account for any of these possibilities so actual review of
the contents of the electronic messages by law enforcement familiar with the identified

criminal activity is necessary to find all relevant evidence

27. Your Affiant knows from training and experience that the data and
information described above can be of significant assistance to the investigation and
evidence in a subsequent criminal prosecution by showing the communication
records/pattem(s) between any co-conspirators capturing photos which can be evidence,
indicate the general geographic area that the cellular phone, mobile device and/or PDA
was located at, as well as provide investigative leads of either witnesses or suspects
communicated with prior, during and after a criminal event, which can associate the
cellular phone/device to a specific suspect or individual Additionally, the data and
information can assist with establishing a pattern of life to include such information as
normal types of digital usage (social media, websites messaging.. .), normal digital
usage times (day, night, duration) and travel patterns as well as establish significant
deviations from the normal pattern of life Your Affiant knows from training and
experience that individual(s) involved in criminal activities often exhibit a deviation
from the normal pattern of life to include changes in frequency of cellular telephone
calls mobile messaging and internet searches prior to, during, or after the commission of
a criminal event The deviations from the normal pattern of life can assist investigators
in identifying any co-conspirator(s), who may have provided aid or counsel, during the
relevant time period surrounding the conception planning, commission and/or cover-up

of criminal activity. Further, the data and information described above can validate or

1.4

 

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 16 of 22

conversely dispute witness statements and an individual’s alibi for their location and
conduct leading up to, during and following the criminal event; here, specifically to
establish or dispute LOBATO’s alleged pattern of activity and movements prior to being

contacted by law enforcement

28. Based on my training, experience and research, and from consulting the
manufacturer’s advertisements and product technical specifications available online at
https://www.zteusa.com/blade-vantag§, your Affiant knows the Device has capabilities
that allow it to serve as a wireless telephone, digital camera, portable media player, GPS,
can store IP addresses and access the lnternet. In my training and experience examining
data stored on devices of this type can uncover, among other things evidence that
reveals or suggests who possessed or used the Device, as well as the information and

details set forth in the paragraphs above

ELECTRONIC STORAGE ANI) FORENSIC ANALYSIS

29. Based on my knowledge training, and experience, your Aff`iant knows
electronic devices can store information for long periods of time. Similarly, things that
have been viewed via the Internet are typically stored for some period of time on the

Device. This information can sometimes be recovered with forensics tools

30. Forerzsl'c evidence As further described in Attachment B, this
application seeks permission to locate not only electronically stored information that

might serve as direct evidence of the crimes described on the warrant, but also forensic

evidence that establishes how the Device was used, the purpose of its use, who used it,

15

 

 

 

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 17 of 22

 

and when There is probable cause to believe that this forensic electronic evidence

might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file).

31. Nature ofexamination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant your Affiant is applying for would permit the examination of
the Device consistent with the warrant The examination may require authorities to
employtechniques including but not limited to computer-assisted scans of the entire
medium, that might expose many parts of the Device to human inspection in order to

determine whether it is evidence described by the warrant

32. Manner ofexecution. Because this warrant seeks only permission to
examine a Device already in law enforcement’s possession the execution of this warrant
does not involve the physical intrusion onto a premises Consequently, your Affiant
submits there is reasonable cause for the Court to authorize execution of the warrant at

any time in the day or night

CONCLUSION

33. Your Affiant submits that this affidavit supports probable cause for a
search warrant authorizing the examination of the Device described in Attachment A to .

seek the items described in Attachment B.

 

16

 

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 18 of 22

 

Respectfully submitted,

__T,A_”`

Shane G. laragon
Drug Detective
Southern Ute Police Department

Subscribed and sworn to before me on October /'7'": 2018.

DAer`t.`it/E’sr
uNITED srATEs MAGISTRATE JUDGE

 

17

 

 

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 19 of 22

ATTACHMENT A

l. The property to be searched is a black Verizon ZTE, Model-ZSS9 (serial #
321283994333) cell phone, This Device is currently secured in the Southern Ute Police

Department evidence room, lgnacio CO, 81137.

This warrant authorizes the forensic examination of the Devices for the purpose of identifying the

electronically stored information described in Attachment B.

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 20 of 22

1.

ATTACHMENT B

All records and information on the Devices described in Attachment A that

constitute fruits evidence and instrumentalities of a violation of Title 21 United States Code

841(a)(1), Cb)(l)(B)(viii), Possession with the lntent to Distribute or Dispense More than 50

Grams of a Methamphetamine Mixture, involving Jamie Jesus LOBATO, a non-lndian male,

date ofbirth: 09/12/1976;

§do

Lists of address book contacts
Lists of calls made and/or received;

Lists of text messages (SMS and MMS) sent and/or received and content

pertaining to those messages

Lists of voicemail messages sent and/or received and content pertaining to those

messages
Lists of emails sent and/or received and content pertaining to those messages

Any stored pictures videos or other files contained within Device memory and/or

removable memory cards;
GPS location information and/or logs of previous location information;

lnternet connection information including records of lnternet Protocol addresses

used

lnstant Messaging (IM) chat logs and content pertaining to those chats;

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 21 of 22

 

j. Records of 'Internet activity, including firewall logs caches browser history and
cookies “bookmarked” or “favorite” web pages search terms that the user

entered into any lnternet search engine, and records of user-typed web addresses

2. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs phonebooks

saved usernames and passwords documents and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or Stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

 

 

 

 

Case 1:18-va-00146-DW Document 1 Filed 10/17/18 USDC Co|orado Page 22 of 22

AO 93 (Rev. 11/13) Sca:ch and Seizure Warrant (Page 2}

 

 

Return

 

Case No.: lS~SW-00146- Date and time warrant executed: Copy of warrant and inventory left with:
DLW

 

 

 

lnventory made in the presence of :

 

lnventory of the property taken and name of any person(s) seized:

 

Certifrcation

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge

Date:

 

Execurz'ng oyfficer ’s signature

 

Printed name and title

 

 

 

